



Exhibit 10.5
FOURTH AMENDMENT TO LEASE AGREEM ENT
THIS FOURTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made and entered
into as of (but not necessarily on) the latest date of execution as set forth on
the signature page hereof (the “4A Effective Date”), by and between DIGITAL 2121
SOUTH PRICE, LLC, a Delaware limited liability company (“Lessor”),
successor-in-interest to Mainrock II Chandler, LLC (“Original Lessor”), and
INTERNAP NETWORK SERVICES CORPORATION, a Delaware corporation (“Lessee”).
W I T N E S S E T H:
WHEREAS, Original Lessor and Lessee have heretofore entered into that certain
Lease Agreement dated as of June 15, 2007 (the “Original Lease”), as amended by
that certain First Amendment to Lease dated January 15, 2008 (“lA”), and that
certain Second Amendment to Lease dated February 27, 2008 (“2A”), and that
certain Third Amendment to Lease dated September 22, 2014 (“3A”), covering
approximately [***] square feet of space (collectively, the “Original
Premises”), consisting of: (i) approximately [***] square feet of space in Colo
3 (referred to herein as the “Existing Colo 3 Premises”), and (ii) approximately
[***] square feet of space in Colo 7 (referred to herein as the “Colo 7
Premises”), each, in that certain building located at 2121 South Price Road,
Chandler, Arizona; (the “Building”);
WHEREAS, Lessor has succeeded to Original Lessor’s right, title and interest in
and to the Building and the Lease;
WHEREAS, Lessor and Lessee have heretofore entered into that certain Storage
Space Rider dated October 27, 2015 (the “SS Rider”), which supplements the
Original Lease, covering certain storage space as more particularly described in
the SS Rider (the Original Lease as amended and/or supplemented by 1A, 2A, 3A
and the SS Rider, collectively, the “Lease”);
WHEREAS, any capitalized term or phrase used in this Amendment shall have the
same meaning as the meaning ascribed to such term or phrase in the Lease unless
expressly otherwise defined in this Amendment; and
WHEREAS, Lessor and Lessee desire to further modify the terms of the Lease in
accordance with the terms and conditions herein provided.
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration paid by each party hereto to
the other, the receipt and sufficiency of which are hereby mutually
acknowledged, Lessor and Lessee hereby agree as follows:
1.4A Additional Premises; 4A Lessor Work.


[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.



1

--------------------------------------------------------------------------------







A.    4A Additional Premises. Effective as of the 4A Expansion Date (defined
below), the Original Premises is hereby deemed expanded to include approximately
[***] square feet of space in Colo 3 of the Building, as approximately set forth
on Exhibit “A-4A”, attached hereto (the “4A Additional Premises”). Upon the 4A
Expansion Date and throughout the remainder of the 4A Term (define below), the
term “Premises” as used in the Lease and herein, shall include the 4A Additional
Premises, unless specifically stated otherwise. Lessee has inspected the 4A
Additional Premises and, subject to Lessor’s completion of the 4A Lessor Work,
agrees to accept it on the 4A Expansion Date in its “AS IS, WHERE IS” condition.
Lessee acknowledges and agrees that (i) no representation or warranty (express
or implied) has been made by Lessor as to the condition of the 4A Additional
Premises or its suitability or fitness for the conduct of Lessee’s permitted
use, its business or for any other purpose, and (ii) except as specifically set
forth in this Amendment, Lessor shall have no obligation to construct or install
any improvements in or to make any other alterations or modifications to the 4A
Additional Premises, or to provide any allowance therefor.
B.    For the avoidance of doubt, the parties acknowledge that, if the scheduled
expiration date of the Term of the Lease as it relates to the Original Premises
(the “Original Premises Expiration Date”) occurs prior to the expiration of the
4A Term, then (i) notwithstanding such expiration, Lessee’s lease of the 4A
Additional Premises shall continue for the 4A Term, pursuant and subject to the
terms of this Amendment and the Lease, and (ii) Lessee shall surrender the
Original Premises, on or by the Original Premises Expiration Date, to Lessor in
accordance with the terms of the Lease. In that connection, Lessee acknowledges
and agrees that, should Lessee not surrender the Original Premises in accordance
with the terms of the Lease on or before the Original Premises Expiration Date,
Lessee shall be deemed to be occupying the entire Original Premises as a
tenant-at-sufferance in accordance with Section 9.3 of the Original Lease.
C.    Effective as of the 4A Expansion Date, all references in the Lease to
Exhibit “A” are hereby deemed to be references to Exhibit “A-4A”, as it relates
to the 4A Additional Premises.
D.    4A Lessor Work. Prior to the 4A Expansion Date, Lessor agrees to cause the
completion of the 4A Lessor Work (as defined on Exhibit “B-4A”, attached
hereto). Lessor agrees to use commercially reasonable efforts to satisfy the 4A
Expansion Date Conditions (defined below) on the Target 4A Expansion Date
(defined below), provided that, if the 4A Expansion Date Conditions have been
satisfied prior to such date, Lessor shall have the right to deliver the 4A
Expansion Date Notice to Lessee, and thereby cause the 4A Expansion Date (or the
Deemed 4A Expansion Date, pursuant to the terms below) to occur as of the date
upon which the 4A Expansion Date Conditions have been satisfied. The “Target 4A
Expansion Date” shall mean and refer to the date that is two (2) months after
the 4A Effective Date. The term “4A Expansion Date Conditions” shall mean and
refer to the occurrence of the following: (i) Lessor has completed the 4A Lessor
Work; and (ii) Lessor has delivered the 4A Additional Premises to Lessee by
virtue of having provided a written notice to Lessee of same, which shall (a)
memorialize Lessor’s delivery of the 4A Additional Premises to Lessee, and (b)
confirm the actual 4A Expansion Date (the “4A Expansion Date Notice”). The term
“4A Expansion Date” shall, subject to the terms of this Section, mean and refer
to the date upon which Lessor has completed the 4A Expansion Date Conditions. In
the event that the 4A Expansion Date Conditions have not been completed by the


[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.



2

--------------------------------------------------------------------------------







Target 4A Expansion Date, subject to extension by virtue of delays caused by
Lessee or force majeure events, Lessor shall not be deemed in default hereunder,
and the 4A Expansion Date shall be postponed, as Lessee’s sole and exclusive
remedy, until the date on which the 4A Expansion Date Conditions have occurred.
Lessee agrees that, if the date of Lessor’s completion of the 4A Expansion Date
Conditions is, in effect, pushed back due to delays caused by Lessee, the 4A
Expansion Date shall, upon delivery of the 4A Expansion Date Notice, be deemed
to have been moved up to the date derived by subtracting from the date of actual
completion of the 4A Expansion Date Conditions the number of days of delay in
such completion caused by Lessee (i.e., if completion of the 4A Expansion Date
Conditions does not actually occur until March 6, 2016, but there were five (5)
days of delay caused by Lessee, the 4A Expansion Date would be deemed to be
March 1, 2016). The foregoing notwithstanding, Lessor and Lessee agree that
Lessor’s post-4A Expansion Date obligations hereunder shall, in such event, be
deemed to have commenced as of the actual date that the 4A Expansion Date Notice
is delivered to Lessee.
E.    4A Installation Fee. In connection with the 4A Lessor Work, Lessee hereby
agrees to pay Lessor, as additional rent, an amount equal to $[***] within ten
(10) days following the 4A Effective Date.
2.    4A Basic Capacity.
A.    Currently, the Basic Capacity serving the Original Premises is [***] kW of
critical AC electrical capacity. Effective as of the 4A Expansion Date, the
Basic Capacity for the 4A Additional Premises shall be [***]kW of critical AC
electrical capacity. Accordingly, effective as of the 4A Expansion Date and
notwithstanding anything in the Lease to the contrary, the Basic Capacity
serving the Premises (as expanded herein) shall be as follows: (i) as it relates
to the Existing Colo 3 Premises, at a maximum level of [***]kW of critical AC
electrical capacity (the “Existing Colo 3 Basic Capacity”), (ii) as it relates
to the Colo 7 Premises, at a maximum level of [***]kW of critical AC electrical
capacity (the “Colo 7 Basic Capacity”), and (iii) as it relates to the 4A
Additional Premises, at a maximum level of [***]kW of critical AC electrical
capacity (the “4A Basic Capacity”). For the avoidance of doubt, Lessor and
Lessee acknowledge and agree that all references to “Basic Capacity” under the
Lease shall mean and refer to (a) the Colo 3 Basic Capacity, as it relates to
the Existing Colo 3 Premises, (b) the Colo 7 Basic Capacity, as it relates to
the Colo 7 Premises, and (c) the 4A Basic Capacity, as it relates to the 4A
Additional Premises. For the avoidance of doubt, Lessee acknowledges that the
terms and conditions set forth in Section 6.2(b) of the Original Lease
(including, without limitation, aggregate power draw restrictions) shall be
equally applicable to the 4A Basic Capacity and the 4A Additional Premises. In
that connection, Lessee further acknowledges that Lessee’s actual electrical
consumption at the 4A Additional Premises shall not at any time exceed the 4A
Basic Capacity (i.e., [***]kW).
B.    Lessor and Lessee acknowledge and agree that, since the Colo 7 Premises
and the Premises located within Colo 3 of the Building (i.e., as of the 4A
Effective Date, the Existing Colo 3 Premises and the 4A Additional Premises,
which, for purposes of this Section 2.B shall be referred to, collectively, as
the “Total Colo 3 Premises”) are located in different parts of the Building and
are served by separate electrical and mechanical infrastructure, certain SLA
Interruptions (defined below), may affect either, but not both of the Colo 7
Premises and the Total Colo 3 Premises.


[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.



3

--------------------------------------------------------------------------------







Accordingly, and notwithstanding anything in the Lease to the contrary, Lessor
and Lessee acknowledge and agree that, i n the event a particular SLA
Interruption affects only the Total Colo 3 Premises or only the Colo 7 Premises,
the Base Rent abatement to which Lessee will be entitled shall be calculated
based only upon the affected portion of the Premises (e.g., in the event that
the SLA Interruption affects only the Total Colo 3 Premises, the Base Rent
abatement(s) to which Lessee would be entitled shall be calculated based only
upon the Base Rent attributable to the Total Colo 3 Premises). “SLA
Interruptions” for purposes of this Section 2.B, shall mean and refer to power
outages or HVAC control failures described on the SLA attached to the Lease that
would entitle Lessee to Base Rent abatements, pursuant and subject to the terms
and conditions of such SLA.
C.    For the avoidance of doubt, Lessee acknowledges and agrees that Lessee’s
Give Back Options described in 3A shall not apply to the 4A Additional Premises
or the 4A Basic Capacity.
3.    Operating Expenses. Notwithstanding anything to the contrary in the Lease
or this Amendment, Lessor and Lessee agree that, as it relates to the 4A
Additional Premises only, Lessee shall not be responsible for Lessee’s Pro Rata
Share of Operating Expenses during the 4A Term. For the avoidance of doubt,
Lessee acknowledges that Lessee shall continue to pay Lessee’s Pro Rata Share of
Operating Expenses due for the Original Premises, pursuant to the terms of the
Lease.
4.    4A Term. Notwithstanding anything in the Lease to the contrary, Lessor and
Lessee agree that the Term of the Lease, as it relates to tile 4A Additional
Premises only, shall be for a period of sixty (60) full calendar months (the “4A
Term”), commencing on 4A Expansion Date, and expiring on the last day of the
sixtieth (60th) full calendar month thereafter. For the avoidance of doubt,
Lessor and Lessee acknowledge and agree that all references to the “Term” under
the Lease shall mean and refer to, as it relates to the 4A Additional Premises,
the 4A Term.
5.    4A Base Rent. Lessee hereby agrees to pay Lessor Base Rent for the 4A
Additional Premises during the 4A Term, in accordance with the terms of the
Lease, according to the following schedule (the “4A Base Rent”):
4A Term
4A Base Rent
4A Expansion Date -Month 12 (inclusive of any partial month)
$[***]*
Month 13 - Month 24
$[***]
Month 25 - Month 36
$[***]
Month 37 - Month 48
$[***]
Month 49 - Month 60
$[***]



6.    Estoppel. Lessee hereby (i) confirms and ratifies the Lease, as amended
hereby, (ii) acknowledges that, to the best of Lessee’s actual knowledge, Lessor
is not in default under the Lease as of the date this Amendment is executed by
Lessee, and (iii) confirms that, to the best of Lessee’s actual knowledge, as of
the date this Amendment is executed by Lessee, Lessor has no outstanding
obligations with respect to the Premises and/or under the Lease that would, with
the passage of time, the giving of notice, or both, result in Lessor being in
default under the Lease.


[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.



4

--------------------------------------------------------------------------------







7.    Commissions. Lessee represents that it has dealt with no broker, agent or
other person in connection with this Amendment, and that no broker, agent or
other person brought about this Amendment. Lessee shall indemnify and hold
Lessor harm less from and against any and all claims, losses, costs or expenses
(including attorneys’ fees and expenses) by any broker, agent or other person
claiming a commission or other form of compensation by virtue of having dealt
with Lessee with regard to the transaction contemplated by this Amendment. The
provisions of this paragraph shall survive the expiration of the 4A Term or any
renewal or extension thereof.
8.    Confidentiality. The parties agree that neither shall disclose, directly
or indirectly, any of the terms, covenants, conditions or agreements set forth
in this Amendment, nor shall either party provide this Amendment, or any copies
of same, to any person, including, but not limited to, any other tenants or
occupants in the Building or any agents or employees of such tenants or
occupants, except that the parties may disclose such information for valid
business, legal and accounting purposes.
9.    Miscellaneous.
A.    In the event that the terms of the Lease conflict or are inconsistent with
those of this Amendment, the terms of this Amendment shall govern.
B.    The Lease is hereby amended as and where necessary, even though not
specifically referred to herein, in order to give effect to the terms of this
Amendment. Except as amended by this Amendment, the terms of the Lease remain in
full force and effect.
C.    This Amendment shall become effective only upon execution and delivery by
both Lessor and Lessee.
D.    This Amendment may be executed simultaneously in two or more counterparts
each of which shall be deemed an original, but all of which shall constitute one
and the same Amendment. Lessor and Lessee agree that the delivery of an executed
copy of this Amendment by facsimile or e-mail shall be legal and binding and
shall have the same full force and effect as if an original executed copy of
this Amendment had been delivered.
[SIGNATURE PAGE TO FOLLOW]






[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.



5

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Lessor and Lessee have caused this Amendment to be executed
on the respective dates set forth below, to be effective as of the 4A Effective
Date.
 
LESSOR:


 
DIGITAL 2121 SOUTH PRICE, LLC, 
a Delaware limited liability company


By: Digital Realty Trust, L.P.,
its manager


By: Digital Realty Trust, Inc., its general partner


By: /s/ George Rogers
George Rogers
Vice President Portfolio Management, West Region




 
 
 
Date: January 6, 2016


 
 
 
LESSEE:


 
INTERNAP NETWORK SERVI CES CORPORATION,
a Delaware corporation




By: /s/ Kevin M. Dotts
Name: Kevin M. Dotts         
Title: Chief Financial Officer


Date: January 4, 2016







[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.



6

--------------------------------------------------------------------------------









EXHIBIT “A-4A”
DEPICTION OF 41 ADDITIONAL PREMISES
[***]






[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.



7

--------------------------------------------------------------------------------









EXHIBIT “B-4A”

4A LESSOR WORK
Lessor shall cause the installation of the following (collectively, the “4A
Lessor Work”):
[***]




[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.



8